         Case 3:20-cv-03194-RS Document 22 Filed 09/23/20 Page 1 of 6



 1   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 2   ANDREW M. MASSARA, CA Bar No. 282913
     andrew.massara@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   THOMAS A. LIDBURY
     thomas.lidbury@ogletree.com
 8   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 9   155 North Wacker Drive, Suite 4300
     Chicago, IL 60606
10   Telephone:    312-916-2168
     Facsimile:    312-807-3619
11
     Attorneys for Defendant
12   PARKER UNIVERSITY
13   Additional Counsel on Next Page
14                               UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16   DR. LAURIE KLEIN, DR. CRAIG                  Case No. 3:20-cv-03194-RS
     MAURER, DR. STEVE LIRINGIS AND
17   LISA LIRINGIS, DR. TODD ANTOVICH             STIPULATION AND ORDER TO
     AND CAROL ANTOVICH, DR. RANDY                ENLARGE TIME PURSUANT TO LOCAL
18   MANTZ AND CARLENE MANTZ, DR.                 RULE 6
     PAMELA HART, DR. GREG MOLIS, DR.
19   LES COHEN, DR. KEN CARLE, DR.                Complaint Filed: May 9, 2020
     SHANE STAKER AND KELLY STAKER,               Trial Date:      None Set
20   DR. KEITH ALEXANDER, BETSY                   Judge:           Hon. Richard Seeborg
     STUMMER, DR. JOHN SUTO AND DR.
21   BILLIE SUTO, DR. JEFFREY FAILING,
     DR. MICHAEL GAGNON, DR. CRAIG
22   LADOW, MIMI H. DUONG, DR. CRAIG
     THORNALLY, DR. MARK de DUBOVAY
23   AND BARBARA de DUBOVAY, DR.
     RONALD B. SANDERS, DR. PEGGY
24   ANDERSON, AND DR. PAM WACHHOLZ
     AND BOB NESTE,
25
                  Plaintiffs,
26         v.
27   PARKER UNIVERSITY,
28                Defendant.

                                                                   Case No. 3:20-cv-03194-RS
          STIPULATION AND ORDER TO ENLARGE TIME PURSUANT TO LOCAL RULE 6
          Case 3:20-cv-03194-RS Document 22 Filed 09/23/20 Page 2 of 6



 1   SBAITI & COMPANY PLLC
     Mazin A. Sbaiti, CA Bar No. 275089
 2   mas@sbaitilaw.com
     Jonathan E. Bridges (Pro Hac Vice Motion Forthcoming)
 3   Texas Bar No. 1028835
     Brad J. Robinson (Pro Hac Vice Motion Forthcoming)
 4   Texas Bar No. 24058076
     2200 Ross Avenue, Suite 4900W
 5   Dallas, TX 75201
     Telephone: (214) 432-2899
 6   Facsimile: (214) 853-4367
 7   Attorneys for Plaintiffs
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   Case No. 3:20-cv-03194-RS
           STIPULATION AND ORDER TO ENLARGE TIME PURSUANT TO LOCAL RULE 6
          Case 3:20-cv-03194-RS Document 22 Filed 09/23/20 Page 3 of 6



 1          Plaintiffs Dr. Laura Klein, et al. (“Plaintiffs”) and Defendant Parker University (“Parker”)
 2   hereby jointly stipulate as follows:
 3          Plaintiffs filed their Original Class Action Complaint on May 9, 2020. ECF 1. Thereafter,
 4   the Parties stipulated to an extension of time for Defendant to respond to Plaintiff’s Complaint and
 5   to an extension of the Initial Case Management Conference. ECF 13, 16. On August 3, 2020, this
 6   Court continued the Initial Case Management Conference (“CMC”) from August 13, 2020 to
 7   October 8, 2020. ECF 18. The Parties’ CMC Statements are due on October 1, 2020. Id. In
 8   compliance with Local Rule 6-1(b), the date of this stipulation is more than fourteen days prior to
 9   the October 8, 2020 CMC.
10          On September 17, 2020, Plaintiffs filed the operative First Amended Complaint (“FAC”).
11   ECF 19. Parker’s Response to the FAC is currently due on October 1, 2020, the same date by
12   which the Parties must file CMC Statements. Parker anticipates that it will file a Motion to
13   Dismiss.
14          Pursuant to Local Rules 6-1(b), the Parties hereby stipulate that Defendants shall have an
15   additional fourteen days to respond to the FAC, making Defendant’s responsive deadline
16   October 15, 2020.
17          Also pursuant to Local Rule 6-1(b) and to conserve the Court’s and the Parties’ resources,
18   the Parties stipulate to and respectfully request that the Court vacate the CMC currently scheduled
19   for October 8, 2020 and reset the CMC to take place approximately 60 days from the date of the
20   current setting, or until after a hearing on Parker’s Motion to Dismiss, or to a date that is
21   convenient for the Court.
22          Based upon this Stipulation of the Parties, and the Declaration of Andrew M. Massara
23   submitted herewith, the Parties request entry of an Order pursuant to Local Rule 6-2(b) that (a)
24   extends Defendants’ time to respond to the FAC from October 1, 2020 to October 15, 2020; and,
25   (b) vacates the CMC currently scheduled for October 8, 2020, vacates the October 1, 2020 deadline
26   to file CMC Statements, and resets the CMC for December 10, 2020 and the deadline to file CMC
27   Statements to December 3, 2020. All parties shall appear telephonically and must contact Court
                                     Conference at (866) 582-6878 at least one week prior to the
28   ///                             Conference to arrange their participation.

                                               1                    Case No. 3:20-cv-03194-RS
           STIPULATION AND ORDER TO ENLARGE TIME PURSUANT TO LOCAL RULE 6
         Case 3:20-cv-03194-RS Document 22 Filed 09/23/20 Page 4 of 6



 1         IT IS SO STIPULATED.
 2

 3   DATED: September 23, 2020               OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P.C.
 4

 5

 6                                           By: /s/ Andrew M. Massara
                                                 BRIAN D. BERRY
 7                                               THOMAS A. LIDBURY
                                                 ANDREW M. MASSARA
 8                                               Attorneys for Defendant
                                                 PARKER UNIVERSITY
 9
                                                 Attorneys for Defendant
10                                               PARKER UNIVERSITY
11
     DATED: September 23, 2020               SBAITI & COMPANY PLLC
12

13

14                                           By: /s/ Brad J. Robinson
                                                 MAIZIN A. SBATI
15                                               JONATHAN E. BRIDGES
                                                 BRAD J. ROBINSON
16
                                                 Attorneys for Plaintiffs
17                                               DR. LAURIE KLEIN, DR. CRAIG MAURER,
                                                 DR. STEVE LIRINGIS AND LISA LIRINGIS,
18                                               DR. TODD ANTOVICH AND CAROL
                                                 ANTOVICH, DR. RANDY MANTZ AND
19                                               CARLENE MANTZ, DR. PAMELA HART,
                                                 DR. GREG MOLIS, DR. LES COHEN, DR.
20                                               KEN CARLE, DR. SHANE STAKER AND
                                                 KELLY STAKER, DR. KEITH ALEXANDER,
21                                               BETSY STUMMER, DR. JOHN SUTO AND
                                                 DR. BILLIE SUTO, DR. JEFFREY FAILING,
22                                               DR. MICHAEL GAGNON, DR. CRAIG
                                                 LADOW, MIMI H. DUONG, DR. CRAIG
23                                               THORNALLY, DR. MARK de DUBOVAY
                                                 AND BARBARA de DUBOVAY, DR.
24                                               RONALD B. SANDERS, DR. PEGGY
                                                 ANDERSON, AND DR. PAM WACHHOLZ
25                                               AND BOB NESTE
26

27

28

                                              2                    Case No. 3:20-cv-03194-RS
          STIPULATION AND ORDER TO ENLARGE TIME PURSUANT TO LOCAL RULE 6
         Case 3:20-cv-03194-RS Document 22 Filed 09/23/20 Page 5 of 6



 1                                   SIGNATURE ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
 3 has been obtained from the other signatories.

 4

 5   DATED: _September 23, 2020                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.
 6

 7

 8                                                 By: /s/ Andrew M. Massara
                                                       BRIAN D. BERRY
 9                                                     THOMAS A. LIDBURY
                                                       ANDREW M. MASSARA
10                                                     Attorneys for Defendant
                                                       PARKER UNIVERSITY
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3                    Case No. 3:20-cv-03194-RS
          STIPULATION AND ORDER TO ENLARGE TIME PURSUANT TO LOCAL RULE 6
        Case 3:20-cv-03194-RS Document 22 Filed 09/23/20 Page 6 of 6



 1        PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3

 4 Dated: 9/23/2020
                                          Honorable Richard Seeborg
 5                                        Judge of the United States District Court,
                                          Northern District of California
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4                   Case No. 3:20-cv-03194-RS
        STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME PURSUANT TO LOCAL RULE 6
